 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     MILAN KJALASAN,                                )
 4                                                  )
                           Plaintiff,               )      Case No.: 2:20-cv-00045-GMN-NJK
 5
            vs.                                     )
 6                                                  )                     ORDER
     FBI,                                           )
 7                                                  )
                           Defendant.               )
 8                                                  )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Nancy J. Koppe, (ECF No. 4), which recommends that Plaintiff’s complaint
12   be dismissed with prejudice.
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.
17   Local R. IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings
18   or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).
19   Where a party fails to object, however, the Court is not required to conduct “any review at all . .
20   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
21   Indeed, the Ninth Circuit has recognized that a district court is not required to review a
22   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,
23   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed.
25          Accordingly,


                                                 Page 1 of 2
 1         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 4), is
 2   ACCEPTED and ADOPTED in full.
 3         IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED with
 4   prejudice.
 5         The Clerk of Court is instructed to close this case and enter judgment accordingly.
 6                      31 day of March, 2020.
           DATED this ______
 7
 8                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
 9                                               United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
